In this case, the defendant, subsequent to the recovery of a judgment a§a*nst bim by complainant, was discharged under the bank-ruP* act- After which a creditor’s bill was filed against him. that the decree in bankruptcy absolutely divested the defendant of all his interest in any real or personal estate or choses in action formerly owned by him, and vested the same in his assignee in bankruptcy. And that no assignment subsequently made by him to the receiver in the creditor’s suit could give to the receiver any right or interest in such property.
The chancellor, therefore, decided that the defendant could not be proceeded against as for a contempt in neglecting to execute an assignment to the receiver; it not being pretended that he had acquired any property subsequent to the decree in bankruptcy.
Order appealed from affirmed, with costs.